        Case 1:19-cv-11882-KPF Document 25 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QIANG WENG, on his own behalf and
on behalf of others similarly situated,

                          Plaintiff,

                   -v.-                              19 Civ. 11882 (KPF)

HUNGRYPANDA US, INC. D/B/A                                  ORDER
HungryPanda, JIAWEI SUN, and KELU
LIU,

                          Defendants.


KATHERINE POLK FAILLA, District Judge:

      Plaintiff has filed a motion for conditional collective certification. (Dkt.

#22-24). Defendants are hereby ORDERED to respond on or before July 10,

2020. Plaintiff may file a reply on or before July 17, 2020.

      SO ORDERED.

Dated: June 22, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
